DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 and the species of the polypeptide of claim 1 in which the C-terminal 31 amino acids have been deleted in the reply filed on 10/11/22 is acknowledged.
Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
Claims 2-7, 10-15 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/22.
Claims 1, 8-9, 16, 19, 24-27, 29-32 and 34 have been canceled.
Claims 17-18, 23, 28 and 33 are being examined.

Priority
This application has PRO 63/107,102 10/29/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 23, 28 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 and dependents encompass a functional fragment. Such term is defined as ‘one that substantially retains at least one biological activity normally associated with that polypeptide’ (section 0051 page 11 of the specification). MPEP 2111.01 IV A recognizes that where an explicit definition is provided by the applicant that definition will control interpretation. The definition as provided by applicant is subjective. The term ‘substantially’ is a relative term which renders the claim indefinite. The term ‘substantially’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 18 recites ‘fragment of Thy-1 is a deletion…’. It is unclear if the deleted portion is intended to be the functional fragment or if the portion that is not deleted is to be the functional fragment.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18, 23, 28 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 17 and dependent claims refer to a soluble Thy-1 polypeptide or a functional fragment thereof. The source of the Thy-1 polypeptide is not limited. 
Phipps et al. (US 2015/0283205; ‘Phipps’) teach many different possible sources of the Thy-1 polypeptide (figure 2a). Phipps teach that in one example the polypeptide is 161 amino acids in length (SEQ ID NO:1 in sequence listing). There are many possible fragments (dipeptide, tripeptides, tetrapeptides, etc.) for the polypeptides. As such, the genus is large.
The claims relate the peptide to some type of functionality (i.e. soluble, functional, etc.).
The specification describes a Thy-1-Fc conjugate (sections 0138 and 0149). However, claim 17 expressly excludes an Fc domain. The specification mentions that is ‘may help’ form a soluble form if the GPI attachment signal is deleted (section 0066 on page 15). It does not appear that any of the working examples show a soluble polypeptide as claimed.
(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
With respect to the functionality, the instant specification merely speculates that the conserved RLD (RGD-like motif) may be important for activity (section 0064 page 15 of the specification).
Phipps et al. (US 2015/0283205; ‘Phipps’) teach that the molecular function of Thy1 remains a mystery (section 0013).
(3) Physical and/or chemical properties and (4) Functional characteristics:
The claims relate the peptide to some type of functionality (i.e. soluble, functional, etc.).
Phipps et al. (US 2015/0283205; ‘Phipps’) teach that the molecular function of Thy1 remains a mystery (section 0013).
If the function of Thy1 remains a mystery then one would not know which fragments would be functional fragments.
Absent any information about how the polypeptide works, one would not have any idea about which amino acid positions can be deleted or added. Further, there is no direction provided as to what specific amino acids can be deleted or added without changing the functionality.
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification describes a Thy-1-Fc conjugate (sections 0138 and 0149). However, claim 17 expressly excludes an Fc domain. Mere synthesis of an unclaimed peptide does not show what deletions or additions would have the function as claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-18, 23, 28 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
Phipps et al. (US 2015/0283205; ‘Phipps’) teach the Thy1 protein architecture (figure 1a) and specifically teach a soluble Thy1 corresponding to residues 20-130 of SEQ ID NO: 1 (claim 4, figure 2b). Phipps teach a variety of sources of the polypeptide (figure 2a). In relation to the soluble Thy-1 fragment as recited in claims 17-18, Phipps teach the Thy1 protein architecture (figure 1a) and specifically teach a soluble Thy1 corresponding to residues 20-130 of SEQ ID NO: 1 (claim 4, figure 2b) which is the same as residues 20-130 of instant SEQ ID NO:1.
Saalbach et al. (‘Detection of human soluble Thy-1 in serum by ELISA’ Cell Tissue Res v298 1999 pages 307-315) teach human soluble Thy-1 in serum (title and abstract).
In relation to prong one of step 2a of the guidance the answer is yes because the polypeptides correspond to proteins that exist in nature (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims refer to fragments. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims can correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 23 recites a composition and claims 28 and 33 refer to kits or devices. The compositions of claim 23 can correspond to the peptide in water (or serum) which itself is naturally occurring. With respect to claims 28 and 33, delivery devices or kits can be made of naturally occurring components. For example, the components can be naturally occurring metal or wood. Thus claims 28 and 33 can correspond to a combination of naturally occurring components. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18, 23, 28 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phipps et al. (US 2015/0283205; ‘Phipps’).
Phipps teach the Thy1 protein architecture (figure 1a) and specifically teach a soluble Thy1 corresponding to residues 20-130 of SEQ ID NO: 1 (claim 4, figure 2b). Phipps teach media that contains soluble Thy1 (section 0184). Phipps teach the injection of soluble Thy1 into mice (section 0197).
In relation to the soluble Thy-1 fragment as recited in claims 17-18, Phipps teach the Thy1 protein architecture (figure 1a) and specifically teach a soluble Thy1 corresponding to residues 20-130 of SEQ ID NO: 1 (claim 4, figure 2b) which is the same as residues 20-130 of instant SEQ ID NO:1. Figure 1a shows that a portion of the protein is deleted as in claim 18. SEQ ID NO: 1 of Phipps teach a single variable group Xaa at position 85 such that one could at once envisage either option for Xaa.
In relation to the composition of claim 23, Phipps teach media that contains soluble Thy1 (section 0184) and teach the injection of soluble Thy1 into mice (section 0197) so the soluble Thy1 would have been in a composition.
In relation to claim 28, Phipps teach that milligram quantities of soluble Thy1 to be injected into mice so the components (injection device and Thy1) are necessarily present.
In relation to claim 33, Phipps teach the injection of soluble Thy1 into mice (section 0197) so an injection device is necessarily present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17-18, 23, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phipps et al. (US 2015/0283205; ‘Phipps’).
Phipps teach the Thy1 protein architecture (figure 1a) and specifically teach a soluble Thy1 corresponding to residues 20-130 of SEQ ID NO: 1 (claim 4, figure 2b). Phipps teach media that contains soluble Thy1 (section 0184). Phipps teach the injection of soluble Thy1 into mice (section 0197).
Phipps does not teach an inhaler (an embodiment of claim 33). 
	Phipps teach administration by inhalation (claim 11 and sections 0086 and 0114-0115) and the use of an inhaler and the use of bottles and packs (section 0116). Phipps also recognizes the use of kits (section 0157).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Phipps based on the express teachings and suggestions of Phipps. Since Phipps teach specific Thy1 forms (figure 1a and claim 4) one would have been motivated to make and use such forms. Since Phipps teach administration by inhalation (claim 11 and sections 0086 and 0114-0115) and the use of an inhaler and the use of bottles and packs (section 0116) one would have been motivated to provide and use such components. One would have had a reasonable expectation of success since the components and their functions were known.
In relation to the soluble Thy-1 fragment as recited in claims 17-18, Phipps teach the Thy1 protein architecture (figure 1a) and specifically teach a soluble Thy1 corresponding to residues 20-130 of SEQ ID NO: 1 (claim 4, figure 2b) which is the same as residues 20-130 of instant SEQ ID NO:1. Figure 1a shows that a portion of the protein is deleted as in claim 18. SEQ ID NO: 1 of Phipps teach a single variable group Xaa at position 85 such that one could at once envisage either option for Xaa.
In relation to the composition of claim 23, Phipps teach media that contains soluble Thy1 (section 0184) and teach the injection of soluble Thy1 into mice (section 0197) so the soluble Thy1 would have been in a composition.
In relation to claim 28, Phipps teach that milligram quantities of soluble Thy1 to be injected into mice so the components (injection device and Thy1) are necessarily present. Further, Phipps also recognizes that use of kits (section 0157) and teach the use of an inhaler and the use of bottles and packs (section 0116).
In relation to claim 33, Phipps teach the injection of soluble Thy1 into mice (section 0197) so an injection device is necessarily present. Further, Phipps teach administration by inhalation (claim 11 and sections 0086 and 0114-0115) and the use of an inhaler and the use of bottles and packs (section 0116).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658